DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-20 are pending.
Claim Objections
Claim 1 is objected to because “light blocker arranged” in line 2 should read as “light blocker is arranged”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what would or would not define the structure of a “light blocker” as recited in line 2 without further clarification. Where is light blocked to/from?  Also, 
In regards to the “acquiring” function of line 7 of claim 1, it is unclear how acquiring takes place. How is the signal acquired, and what acquires the signal? Additionally, what acquires voltage as recited in line 10? The examiner requests that the structure performing the function, or a controller or processor be recited as the examiner does not believe this is a mental step.
Regarding line 7 of claim 1, it is unclear what a “signal” is describing.  What type of signal is this?  The examiner notes that claim 8 may help to clarify the ambiguity with respect to clearly defining the signal.
Regarding line 8 of claim 1, it is unclear what the different in a detection signal versus a reflected signal is attempting to describe.  Is the detection signal the reflected signal?  How are the signals different?
As to lines 8-9 of claim 1, it is unclear what a shifting process of the rack is describing. What is this process?  How is a rack shifted, what is the shifting in relation to, and what is doing the shifting?
Regarding line 9 of claim 1, it is unclear what “a single test tube is shifted during the shifting process of the test tube rack” is describing. Specifically, the phrase does not fit into the rest of the claim in a manner that makes what is being described clear.  Is the single tube shifting another part of the method? How is a single tube shifted?
In regards to the “determining” function of line 14 of claim 1, it is unclear how determining takes place, and what makes the determination. How is the ratio determined or not determined to be satisfied and what determines? The examiner requests that the structure performing the function, or a controller or processor be recited as the examiner does not believe this is a mental step.
Regarding claim 1, it is unclear what the method step being accomplished actually is beyond that of a mental step.  Specifically, the method includes the process of acquiring and 
Claims 2-13 are rejected based on further claim dependency.
In regards to the “acquiring” function of claim 2, it is unclear how acquiring takes place. How is the voltage acquired, and what acquires the voltage? The examiner requests that the structure performing the function, or a controller or processor be recited as the examiner does not believe this is a mental step.
Regarding lines 3-4 of claim 2, it is unclear what is intending to be included in the recitation of “during the shifting process of the test tube rack initiates”.  This phrase does not seem to fit well into the sentence of the claim, and it is unclear what is being described.
As to claim 3, it is unclear whether a first factor and a second factor in the last two lines of the claim are new first and second factors or whether they are attempting to refer to the previously recited first and second factors. If they are attempting to refer to the previously recited factors then the antecedent basis needs to be corrected, and if they are attempting to refer to different factors then applicants need to clarify how the factors are different.
With respect to claim 4, it is unclear what is attempting to be described by a “re-shifting process” as recited in line 5.  What is this process, and how does it occur?
Regarding claim 4, it is unclear what the “or” and “and” of lines 3 and 8, respectively are defining. Is the warning enough to satisfy the limitations of the claim?  Is the “and’ process included as part of the alternative limitations that are not part of outputting a warning?
As to claims 6-7, it is unclear if any of the functions recited are actually required since claim 4 sets for various alternatives where if a warning is output then a/the re-shifting does not appear to be required.
Regarding lines 7-8 of claim 4, it is unclear how the “considering” is taken into account.  In what manner is the previous detection signal considered, and is it used or related to anything?  
With respect to claim 5, it is unclear what is attempting to be described by a “re-shifting process” as recited in line 5.  What is this process, and how does it occur?
As to claims 4-5, it is unclear if outputting a warning signal is actually required or if it is an alternative to the other recited processes.
In regards to claim 6, it is unclear what is buffered in line 7.  How is the detection signal buffered? What is buffering, how does buffering take place, and what does the buffering?
In regards to claim 7, it is unclear what is buffered in line 7.  How is the detection signal buffered? What is buffering, how does buffering take place, and what does the buffering?
Regarding claim 13, there are several instances of improper antecedent basis.  Specifically, “the previous step”, “the new”, and “the next process” have all not previously been described. Therefore, these limitations are ambiguous as to what is attempting to be referred to. The examiner requests that these steps/processes be more clearly defined.
As to claim 13, it is unclear exactly what the method step is.  What is “would be”, and is this required or not?  The examiner suggests that language be used to positively reflect a method step.
As to the preamble of claim 14, it is unclear what a “pipeline” system is describing. Are there pipes required, and what is a pipeline system?
As to claim 14, it is unclear what would or would not define the structure of a “light blocker” as recited in line 6 without further clarification. Where is light blocked to/from?  Also, what structure actually makes up this blocker, as a light blocker is not a clearly defined or known structure?
Regarding line 11 of claim 14, it is unclear what a “signal” is describing.  What type of signal is this?  The examiner notes that defining the signal as optical or acoustic may help to clarify the ambiguity with respect to clearly defining the signal.
Regarding line 11 of claim 14, it is unclear what the different in a detection signal versus a reflected signal is attempting to describe.  Is the detection signal the reflected signal?  How are the signals different?
As to lines 12-13 of claim 14, it is unclear what a shifting process of the rack is describing. What is this process?  How is a rack shifted with the drive, where is it shifted, what is the shifting in relation to?
Regarding line 13-14 of claim 14, it is unclear what “a single test tube is shifted during the shifting process of the test tube rack” is describing. Specifically, the phrase does not fit into the rest of the claim in a manner that makes what is being described clear.  How is a single tube shifted in relation to a rack that holds multiple tubes?
Regarding claim 14, it is unclear what result is being accomplished based on the acquiring and determining.  Specifically, the process of acquiring and determining which are mental steps performed by a controller are recited, but there is no resultant process step or result accomplished by the analyzer based on that determination.  The examiner suggests including the output of a warning as recited in claim 17 in order to help clearly define the result of the acquiring and determining.
Claims 15-20 are rejected based on further claim dependency.
Regarding line 5 of claim 15, it is unclear whether “a first condition” is describing another different condition or the same first condition that is already recited in claim 14.
As to claim 16 it is unclear whether a first factor and a second factor in the last two lines of the claim are new first and second factors or whether they are attempting to refer to the previously recited first and second factors. If they are attempting to refer to the previously 
With respect to claim 17, it is unclear what is attempting to be described by a “re-shifting process” as recited in line 4.  What is this process, and how does it occur?
Regarding lines 7-8 of claim 17, it is unclear what is attempting to be described by “a stop voltage and a limit voltage for the re-shifting process by comparing…”.  The wording does not fit into the sentence structure, and the examiner is unsure of what applicants are attempting to describe here.
As to line 8 of claim 17, it is unclear what “a previous shifting process” is attempting to define. Is this the process already recited in claim 14, or is it a different process? 
With respect to claim 18, it is unclear what is attempting to be described by a “re-shifting process” as recited in line 4.  What is this process, and how does it occur?
As to lines 1-2 of claim 19, “wherein the processor re-acquiring an initial voltage…” does not read clearly and it is unclear what is attempting to be described.
In regards to claim 19, it is unclear what is buffered in line 7.  How is the detection signal buffered? What is buffering, how does buffering take place, and what does the buffering?
Regarding line 12 of claim 19, it is unclear what “or” is attempting to define, and specifically it becomes unclear what distinct alternatives do and do not satisfy the claims.  What is the “or” creating an alternative in relation to?  If only the phrase after “or” is satisfied, then is the claim satisfied?  Must the process in the last two lines also be part of the alternative?  It is also unclear to the examiner how many alternatives there are and what exactly defines the alternatives.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 12-20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Guzman et al (US 20100292829; hereinafter “Guzman”; already of record).
As to claim 1, Guzman teaches a shift detection method implemented by using a test tube rack (Guzman; Fig. 3, 12, 14, 15, 19-26 [41, 42, 99, 102-103]), wherein a light blocker is arranged on a surface of the test tube rack, the light blocker comprises a first feature area and a second feature area for blocking the test tubes, the second feature area having a depth different from the first feature area in a direction perpendicular to the surface of the test tube rack (Guzman teaches rack 352 with linear receptacles 370 for tubes with two feature areas 380/384 having different depths; [41, 85, 86] Fig. 12, 14, 15), the shift detection method comprising: 
acquiring a reflected signal from the first feature area and the second feature area of the light blocker to output a detection signal during a shifting process of the test tube rack, a single test tube is shifted during the shifting process of the test tube rack, and acquiring a stop voltage from the detection signal when the single shifting process stops and a limit voltage during the shifting process; and the limit voltage is the maximum absolute value of voltage from the beginning to the end of the shift of the test tube rack; and determining whether a ratio of the limit voltage and the stop voltage satisfies a first condition, if the first condition is satisfied, the 
Note: Claims 14-20 contain a large amount of functional language (ex: “for…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
“When” the single shifting process stops (lines 10-13) and “If” the first condition is satisfied (lines 15-17) does not necessarily have to occur since it is a conditional statement, thereby being not being required (MPEP 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 2, Guzman teaches the shift detection method of claim 1, further comprising: after acquiring the detection signal during the shifting process of the test tube rack, acquiring an initial voltage from the detection signal during the shifting process of the test tube rack initiates; 
As to claim 3, Guzman teaches the shift detection method of claim 2, where: the first condition is the ratio of the limit voltage and the stop voltage is larger than a first factor and the second condition is the ratio of the limit voltage and the initial voltage is larger than a second factor; or the first condition is the ratio of the limit voltage and the stop voltage is smaller than a first factor and the second condition is the ratio of the limit voltage and the initial voltage is smaller than a second factor (Guzman teaches that the controller 260 includes four hall switch or sensors 266, 268, 270, 272 each aligned over one shift sensor magnet 112 when each shift bar assembly is in an unshifted position and misaligned when each shift bar assembly is in a shifted position for providing shift bar assembly position sensors that provide the state (shifted or unshifted) of each individual rack or row series of racks to be known by the controller 260. The controller 260 can communicate this information to the main controller 416 which can communicate this information to the computer/controller 430 as desired. Accordingly, each pair of the hall switches or sensors 266, 268, 270, and 272 and corresponding shift sensor magnets 112 provides an indication of one of two positions or states for each of the shift bar assemblies 74, 76, 78, and 80: shifted or unshifted. Thus, the controller 260 can determine from these states whether operating conditions are normal or not; [68-70]. Furthermore, the controller 260 includes an opto-isolator 274 for use in combination with the circular home flag element 246 which is comprised of a notched sector 276 and an un-notched sector 278 that fit through the opto-isolator 274 as is conventionally known in the art, and informed by the present disclosure. Upon rotation, the sectors of the circular home flag element 246 transition in the opto-isolator 274 between the un-notched sector 278 and the notched sector 276 for indicating that a home position state of the camshaft 230 and the four cams 232, 234, 236, and 238 has been reached. In the home position, each of the four hall sensors 266, 268, 270, 272 should be aligned over one of the corresponding shift sensor magnet 112 thereby indicating that the shift bar assemblies 74, 76, 78, and 80 are all in the unshifted state. The controller can communicate the 
As to claim 4, Guzman teaches the shift detection method of claim 1, further comprising: outputting a warning signal by a warning device when the shifting process of the test tube rack is determined as false; or after the shifting process of the test tube rack is determined as false, controlling the test tube rack to conduct a re-shifting process, acquiring a detection signal during the re-shifting process, and re-acquiring a stop voltage and a limit voltage during the re-shifting process by considering the detection signal acquired during the previous shifting process; and determining whether a ratio of the re-acquired limit voltage and the re-acquired stop voltage satisfies the first condition, if the first condition is satisfied, the re-shifting 44process of the test tube rack is determined as correct, otherwise, controlling the test tube rack to repeat the re-shifting process until the re-shifting process of the test tube rack is determined as correct (As best understood, Guzman teaches the continual shifting of the racks, where after the initial shifting, then the subsequent processes are considered re-shifting, and the racks are continually shifted; see claim 1 above).
As to claim 5, Guzman teaches the shift detection method of claim 2, further comprising: outputting a warning signal by a warning device when the shifting process of the test tube rack is determined as false; or after the shifting process of the test tube rack is determined as false, controlling the test tube rack to conduct a re-shifting process, acquiring a detection signal during the re-shifting process, and re-acquiring an initial voltage, a stop voltage and a limit voltage for the re-shifting process by comparing the detection signal acquired during the previous shifting process; and determining whether a ratio of the re-acquired limit voltage and the re-acquired stop voltage satisfies the first condition, and whether a ratio of the re-acquired limit voltage and the re-acquired initial voltage satisfies the second condition, if both conditions are satisfied, the re-shifting process of the test tube rack is determined as correct, otherwise, controlling the test tube rack to repeat the re-shifting process until the re-shifting process of the test tube rack is 
As to claim 6, Guzman teaches the shift detection method of claim 4, where the step of re-acquiring an initial voltage, a stop voltage and a limit voltage for the re-shifting process comprises: acquiring the initial voltage, the stop voltage and the limit voltage from the detection signal acquired during the re-shifting process; 45comparing the initial voltage, the stop voltage and the limit voltage acquired during the re-shifting process with the initial voltage, the stop voltage and the limit voltage acquired from the detection signal acquired and buffered during the previous shifting process; selecting the smaller one from the two initial voltages as a present initial voltage; selecting the larger one from the two limit voltages as a present limit voltage when the two limit voltages are maximum voltages, or selecting the smaller one from the two limit voltages as a present limit voltage when the two limit voltages are minimum voltages; selecting the reacquired stop voltage acquired during the present re-shifting process as a present stop voltage (As best understood, Guzman teaches the continual shifting of the racks, where after the initial shifting, then the subsequent processes are considered re-shifting, and the racks are continually shifted; see claim 1 above).
As to claim 7, Guzman teaches the shift detection method of claim 4, where the step of re-acquiring an initial voltage, a stop voltage and a limit voltage for the re-shifting process comprises: acquiring the initial voltage, the stop voltage and the limit voltage from the detection signal acquired during the re-shifting process; comparing the initial voltage, the stop voltage and the limit voltage acquired during the re-shifting process with the initial voltage, the stop voltage and the limit voltage acquired from the detection signal acquired and buffered during the previous shifting process; selecting the smaller one from the two initial voltages as a present initial voltage; selecting the larger one from the two limit voltages as a present limit voltage when the two limit voltages are maximum voltages, or selecting the smaller one from 46the two 
As to claim 8, Guzman teaches the shift detection method of claim 1, where: the reflected signal is a optical signal or an acoustic signal (Guzman teaches the barcode sensor in claim 1 supra)
As to claim 10, Guzman teaches the shift detection method of claim 1, where the second feature area is a groove that is lower than the first feature area by the predetermined depth, or the second feature area is a protrusion that is higher than the first feature area by the predetermined depth (Guzman teaches the second feature area as the portion of 384 that is lower than the upper portion of first feature area 380; Figs 12, 14).
As to claim 12, Guzman teaches the shift detection method of claim 1, where the light blocker is configured at an upper portion of the side wall of the test tube rack (Guzman teaches a test tube rack in Figures 14-26 with a light blocker defined by the side wall of the tube which includes a first area defined by the sidewall and 380 and a second area defined by sidewall and 384, or vice versa).
As to claim 13, Guzman teaches the shift detection method of claim 1, where acquired the detection signal in the previous step would be replaced by the new the detection signal acquired at the next process (As best understood, Guzman teaches the continual shifting of the racks, where after the initial shifting, then the subsequent steps would replace the previous steps as the racks are continually shifted and detected; see claim 1 above).
As to claim 14, Guzman teaches an analyzer pipeline system (Guzman; Fig. 3, 12, 14, 15, 19-26 [41, 42, 93, 99, 102-103]), comprising: an analyzer for testing samples in test tubes (Guzman teaches an automated pipettor for test tubes; Fig. 2. Guzman teaches that the pipettors include any known pipettor made by Hamilton company [109] and also the microlab star [4] which includes an analyzer); a test tube rack including a plurality of test tube holders for holding the test tubes  (Guzman teaches rack 352 with linear receptacles 370 for tubes; [41, 85, 86] Fig. 12, 14, 15); a drive component for driving the test tube rack (Guzman teaches a translatable gantry for racks; [40]); a light blocker arranged on a surface of the test tube rack, the light blocker comprises a first feature area and a second feature area alternated with the first feature area, the first feature area and the second feature area optically blocking the test tubes, the second feature area having a depth different from the first feature area in a direction perpendicular to the surface of the test tube rack  (Guzman teaches rack 352 with linear receptacles 370 for tubes with two feature areas 380/384 having different depths; [41, 85, 86] Fig. 12, 14, 15); a sensor for detecting a reflected signal from the first feature area and the second feature area of the light blocker to output a detection signal during a shifting process of the test tube rack by the drive component, a single test tube is shifted during the shifting process of the test tube rack; a processor configured to acquire a stop voltage from the detection signal and a limit voltage from the detection signal during the shifting process, wherein the stop voltage is detected upon the test tube rack ending the shift, and the limit voltage is 48the maximum absolute value of voltage from the beginning to the end of the shift of the test tube rack; and the processor is further configured to determine whether a ratio of the limit voltage and the stop voltage satisfies a first condition; upon the determination that the first condition is satisfied, the shifting process of the test tube rack is determined as correct; otherwise, the shifting process of the test tube rack is determined as false (As best understood, Guzman teaches a computer/controller 430 communicates shift instructions to the automated pipetting workstation 410 which, in turn, communicates instructions to both the shift and scan test tube 
As to claim 15, Guzman teaches the analyzer pipeline system of claim 14, wherein the processor further acquires an initial voltage from the detection signal at the beginning of the shifting process of the test tube rack after the detection signal outputted from the sensor during the shifting process of the test tube rack is acquired; and further determines whether the ratio of the limit voltage and the stop voltage satisfies a first condition and also determines whether a ratio of the limit voltage and the initial voltage satisfies a second condition; if the first and second conditions are satisfied, the shifting process of the test tube rack is determined as correct; otherwise, the shifting process of the test tube rack is determined as false (Because Guzman teaches a computer processor in claim 14 supra, then Guzman teaches each of the claimed modules, where what the processor/modules acquire or determine is a matter of function and intended use.  Further, because a barcode reader generates a voltage waveform based on the read barcode, then the barcode reader of Guzman would send the read voltage waveform to the computer processor, and the processor would be capable of acquiring the voltage and making determinations based on the voltage. Further, “if” the first and second conditions are satisfied does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Additionally, the controller 260 includes four hall switch or sensors 266, 268, 270, 272 each aligned over one shift sensor magnet 112 when each shift bar assembly is in an unshifted position and misaligned when each shift bar assembly is in a shifted position for providing shift bar assembly position sensors that provide the state (shifted or unshifted) of each individual rack or row series of racks to be known by the controller 260. The controller 260 can communicate this information to the main controller 416 which can communicate this information to the computer/controller 430 as desired. Accordingly, each pair of the hall switches or sensors 266, 268, 270, and 272 and corresponding shift sensor magnets 112 provides an 
As to claim 16, Guzman teaches the analyzer pipeline system of claim 15, wherein: the first condition is the ratio of the limit voltage and the stop voltage is larger than a first factor and the second condition is the ratio of the limit voltage and the initial voltage is larger than a second factor; or the first condition is the ratio of the limit voltage and the stop voltage is smaller than a first factor and the second condition is the ratio of the limit voltage and the initial voltage is smaller than a second factor  (As best understood, Guzman teaches all of the claimed structure of the modules/processor in claim 14 supra. What the conditions are is a matter of intended use. Guzman; [99, 102, 103]).
As to claim 17, Guzman teaches the analyzer pipeline system of claim 14, wherein: the processor further controls an output device to output a warning signal when the shifting process of the test tube rack is determined as false, or further controls the driving component to drive the test tube rack to conduct a re-shifting process after the shifting process of the test tube rack is supra, where the re-shifting module is interpreted as the same processor structure that is taught in claim 14.  Although no output structure is recited in the claims, Guzman also teaches a computer which would have a display. What the modules/processor do is a matter of function. Further, “when” shifting process of the rack is determined as false and “if” the first condition is satisfied does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).
As to claim 18, Guzman teaches the analyzer pipeline system of claim 15, wherein the processor further controls the output device to output a warning signal when the shifting process of the test tube rack is determined as false, or further controls the driving component to drive the test tube rack to conduct a re-shifting process after the shifting process of the test tube rack is determined as false, acquires a second detection signal outputted from the sensor during the re-shifting process and re-acquiring an initial voltage, a stop voltage and a limit voltage for the re-shifting process by comparing the second detection signal acquired in a previous shifting process with the second detection signal acquired during the re-shifting process; wherein the processor 50further determines whether the ratio of the re-acquired limit voltage and the re-acquired stop voltage satisfies the first condition and whether the ratio of the re-acquired limit supra, where the re-shifting module is interpreted as the same processor structure that is taught in claim 14.  Although no output structure is recited in the claims, Guzman also teaches a computer which would have a display. What the modules/processor do is a matter of function. Further, “when” shifting process of the rack is determined as false and “if” the first condition is satisfied does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).
As to claim 19, Guzman teaches the analyzer pipeline system of claim 17, wherein the processor re-acquiring an initial voltage, a stop voltage and a limit voltage for the re-shifting process comprises: acquiring the initial voltage, the stop voltage and the limit voltage from the second detection signal outputted from the sensor; comparing the initial voltage, the stop voltage and the limit voltage for the re-shifting process with the initial voltage, the stop voltage and the limit voltage acquired from a detection signal buffered in the previous shifting process; selecting a smaller one from the above two initial voltages as a present initial voltage; selecting a larger one from the above two limit voltages as a present limit voltage when the two limit voltages are maximum voltages, or selecting a smaller one from above two limit voltages as a present limit voltage when the two limit voltages are minimum voltages; selecting the re-acquired stop voltage acquired in the re-shifting process as a present end voltage; or integrating detection signals outputted from the sensor in several shifting processes in sequence to generate an integrated detection signal; and acquiring the initial voltage, the stop voltage and the limit voltage from the integrated detection signal  (As best understood, Guzman teaches all supra. What the steps and process consist of is a matter of intended use.  Further, “when” the voltages are maximum and “when” the two voltages are minimum does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).
As to claim 20, Guzman teaches the analyzer pipeline system of claim 14, further comprising a driving circuit between the sensor and the processor for driving the sensor to emit the detection signal (As best understood, the processor/computer of Guzman drives and sends signals to the sensor to drive and control the sensor; claim 14 supra).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guzman in view of Wilson et al (US 20130130369; hereinafter “Wilson”).
As to claim 9, Guzman teaches the shift detection method of claim 1, further comprising: the processor and sensor.
Guzman does not specifically teach amplifying and digital filtering the reflected signal to remove error influences caused from noises or an uneven surface of the test tube rack. However, Wilson teaches the analogous art of a computer/processor which can receive and determine voltages (Wilson; [518, 623-634] Fig. 15e) with an amplifier 4210 to generate an amplified detection signal, and a digital filter 4220 between the amplifier and the processor to generate a filtered detection signal from the amplified detection signal (Wilson; [518, 623-634] Fig. 15e). It would have been obvious to one of ordinary skill in the art to have modified the sensing and processing steps of Guzman to include the amplifying and filtering as in Wilson because Wilson teaches that sensors commonly include an amplifier and filter to process the signal, and that the amplifier helps to perform a gain on the signal while the filter helps to perform a low pass function in order to reduce noise (Wilson; [624, 630, 632-634]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guzman.
As to claim 11, Guzman teaches the shift detection method of claim 10, with the predetermined depth (see above).
Guzman does not teach that the predetermined depth is between 5 to 7 mm. However, the predetermined depth is a result effective variable modifying spacing between the first feature area and second feature area.  Applicants did not provide any criticality regarding the recited 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798